Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2006

USA v. Nesgoda
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4798




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Nesgoda" (2006). 2006 Decisions. Paper 334.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/334


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 05-4798


                            UNITED STATES OF AMERICA

                                              v.

                                  EDWARD NESGODA,
                                              Appellant


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              District Court No. 03-cr-00019
                             District Judge: Sylvia H. Rambo




                            ORDER AMENDING OPINION

       It has come to the Clerk’s attention that the opinion filed on October 10, 2006 in

this case incorrectly identified the originating court as the United States District Court for

the District of New Jersey. At the direction of the Court, the opinion is amended to

correctly identify the originating court as the United States District Court for the Middle

District of Pennsylvania.

                                                   For the Court,
                                                   /s/ Marcia M. Waldron
                                                   Clerk

Dated: October 12, 2006
CMH/cc: FWU, CHF